Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 1 of 19 PageID #: 3071




   UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                          §
                                                    §
  versus                                            §           CASE NO. 4:16-CR-101(12)
                                                    §
  ROBIN TERRY                                       §

                                  MEMORANDUM AND ORDER

           Pending before the court is Defendant Robin Terry’s (“Terry”) pro se Motion for

  Compassionate Release (#733), wherein she requests, for the second time, that the court release

  her from imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the threat of Coronavirus

  Disease 2019 (“COVID-19”).1 The Government opposes the motion (#735). After conducting

  an investigation, United States Probation and Pretrial Services (“Probation”) prepared a report.

  Having considered the motion, the Government’s response, Probation’s report, the record, and

  the applicable law, the court is of the opinion that the motion should be denied.

  I.       Background

           On October 12, 2016, a federal grand jury in the Eastern District of Texas returned a

  four-count First Superseding Indictment charging Terry in Count 1 with Conspiracy to Possess

  With the Intent to Distribute 500 Grams or More of a Mixture or Substance Containing a

  Detectable Amount of Methamphetamine or 50 Grams or More of Methamphetamine (Actual), in

  violation of 21 U.S.C. § 846. Terry was not named in the remaining counts. On May 24, 2017,

  Terry pleaded guilty to the charged offense pursuant to a non-binding plea agreement.

  Subsequently, on December 13, 2017, the court sentenced her to 324 months’ imprisonment, to


           1
           Terry initially filed a Motion for Compassionate Release (#693) on May 29, 2020, which the
  court denied on June 15, 2020 (#697). Accordingly, the court will construe Terry’s present motion as a
  motion for reconsideration of the court’s June 15, 2020, Order.
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 2 of 19 PageID #: 3072




  be followed by a five-year term of supervised release. Terry is currently housed at Federal

  Medical Center Carswell (“FMC Carswell”), located in Fort Worth, Texas. Her projected release

  date is May 20, 2039.

  II.    Analysis

         In her present motion, Terry does not present any new bases for relief, assert any novel

  substantive arguments, raise any significant factual or legal issues warranting redress, show that

  she is receiving inadequate health care at the federal medical center where she is housed, establish

  that she would not pose a danger to society if released, or otherwise demonstrate that

  compassionate release is warranted. As grounds for her present motion, Terry claims that she

  suffers from the same litany of medical conditions on which she based her original motion. Terry

  now claims that one of her medical problems—specifically, her abdominal hernia—has worsened

  since the court addressed her medical condition in 2020.

         When a defendant moves for compassionate release, she must establish three criteria.

  United States v. Shkambi, 993 F.3d 388, 392 (5th Cir. 2021). First, she must meet one of two

  conditions listed in § 3582(c)(1)(A)—either the defendant has extraordinary and compelling

  reasons that warrant a reduction under 18 U.S.C. § 3582(c)(1)(A)(i) or the defendant is at least

  70 years of age, has served at least 30 years in prison, and meets the additional requirements of

  18 U.S.C. § 3582(c)(1)(A)(ii). Id. at 391. Second, the defendant “must show that compassionate

  release is consistent with the applicable policy statements from the [United States Sentencing

  Commission (“Commission”)].” Id. at 392. Third, the defendant “must convince the district




                                                   2
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 3 of 19 PageID #: 3073




  judge to exercise discretion to grant the motion after considering the § 3553(a) factors.”2 Id.;

  accord United States v. Keys, 846 F. App’x 275, 276 (5th Cir. 2021); United States v. Cooper,

  996 F.3d 283, 287 (5th Cir. 2021).

          In her initial motion for compassionate release, Terry, age 55, asserted that extraordinary

  and compelling reasons for her release existed due to her medical condition, age, family

  circumstances, and the threat of COVID-19. In its Memorandum and Order, dated June 15, 2020

  (#697), the court considered Terry’s medical condition, age, family circumstances, and the threat

  of COVID-19, and determined that her circumstances did not constitute an extraordinary and

  compelling reason warranting her early release from prison. The United States Court of Appeals

  for the Fifth Circuit subsequently held in Shkambi that when a defendant files a motion for

  compassionate release on her own behalf, the Sentencing Commission’s policy statement in

  § 1B1.13 is not applicable because that policy statement governs only motions filed by the Director

  of the BOP. 993 F.3d at 392; Cooper, 996 F.3d at 287-88.

          Nevertheless, while recognizing that they are not binding, the court views the

  Commission’s policy statement contained in § 1B1.13 and the commentary thereto as providing

  guidance regarding the types of reasons that may be deemed sufficiently “extraordinary and

  compelling” to warrant compassionate release. See United States v. Thompson, 984 F.3d 431, 433



          2
            Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable United States
  Sentencing Guideline (“U.S.S.G.”) provisions and policy statements; any pertinent policy statement of the
  Commission in effect on the date of sentencing; the need to avoid unwarranted disparities among similar
  defendants; and the need to provide restitution to the victim. 18 U.S.C. § 3553(a).

                                                       3
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 4 of 19 PageID #: 3074




  (5th Cir. 2021) (“Although not dispositive, the commentary to § 1B1.13 informs [the court’s]

  analysis as to what reasons may be sufficiently ‘extraordinary and compelling’ to merit

  compassionate release.”); United States v. Rivas, 833 F. App’x 556, 558 (5th Cir. 2020)

  (upholding denial of compassionate release and recognizing that the court was guided in its

  analysis by the commentary to U.S.S.G. § 1B1.13). A review of dictionary definitions also sheds

  light on the meaning of these terms. The word “extraordinary” is defined as “going beyond what

  is usual, regular, or customary . . . exceptional to a very marked extent.” Extraordinary,

  MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2007); see United States v. Mitchell,

  No. 15-20609, 2021 WL 1827202, at *2 (E.D. Mich. May 7, 2021) (“‘Extraordinary’ is defined

  as ‘exceptional to a very marked extent.’” (quoting WEBSTER’S THIRD INTERNATIONAL

  DICTIONARY, UNABRIDGED (2020))). “Compelling” is defined as “forceful . . . demanding

  attention . . . convincing.” Compelling, MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11th

  ed. 2007); see Mitchell, 2021 WL 1827202, at *2 (“‘Compelling’ is defined as ‘tending to

  convince or convert by or as if by forcefulness of evidence.’” (quoting WEBSTER’S THIRD

  INTERNATIONAL DICTIONARY, UNABRIDGED (2020))). “Courts have interpreted ‘extraordinary’

  in the context of compassionate release as ‘beyond what is usual, customary, regular, or common,’

  and a ‘compelling reason’ as ‘one so great that irreparable harm or injustice would result if the

  relief is not granted.’” Mitchell, 2021 WL 1827202, at *2 (quoting United States v. Sapp, No.

  14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020); United States v. Murphy, No.

  15-20411, 2020 WL 2507619, at *5 (E.D. Mich. May 15, 2020)).




                                                 4
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 5 of 19 PageID #: 3075




         A.      Medical Condition

         Terry complains that she currently suffers from diabetes, hypertension (high blood

  pressure), hypothyroidism, morbid obesity, fatty liver, hyperlipidemia (high cholesterol),

  problems with her kidneys and shoulders, and a “very large” hernia in her abdominal area. When

  interviewed in connection with her Presentence Investigation Report (“PSR”), prepared on

  October 20, 2017, Terry reported that she suffered from Type 2 diabetes, hypothyroidism,

  hypertension, and a large gallstone. Terry also stated that she had surgery to repair a torn rotator

  cuff in her left shoulder and a bone spur in her right shoulder. In addition to the conditions

  claimed by Terry, medical records obtained by Probation revealed that she also suffered from

  asthma, chronic obstructive pulmonary disease (“COPD”), hyperlipidemia, gastro-esophageal

  reflux disease, insomnia, allergic rhinitis, anemia, fatigue, and seasonal allergies. When her PSR

  was prepared in 2017, Terry was 5 feet, 1 inch tall and weighed 280 pounds, which, according

  to the Centers for Disease Control and Prevention (“CDC”), gave her a body mass index (“BMI”)

  of 52.9, indicating she was obese.3

         Terry’s 2021 BOP medical records reflect that she is currently diagnosed with anemia,

  unspecified thyroid disorder, Type 2 diabetes, major depressive disorder, unspecified mood

  disorder, post-traumatic stress disorder, hypertension, allergic rhinitis, gastro-esophageal reflux

  disease, constipation, and an umbilical hernia. She is prescribed amlodipine, losartan potassium,

  and hydrochlorothiazide to control her hypertension; aspirin, glipizide, and metformin for her

  diabetes; levothyroxine to treat her thyroid disorder; pravastatin to aid with her hyperlipidemia;



         3
           According to the CDC, a BMI below 18.5 is underweight, a BMI between 18.5 and 24.9 is
  normal, a BMI between 25 and 29.9 is overweight, and a BMI of 30 or above is obese.

                                                   5
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 6 of 19 PageID #: 3076




  and mirtazapine and venlafaxine for depression. As of March 1, 2021, Terry weighed 263

  pounds, giving her a BMI of 49.7, which indicates that she remains obese.

         On October 19, 2020, Joseph E. Ronaghan, M.D. (“Dr. Ronaghan”), made the following

  observation regarding Terry: “She was evaluated with CT scan of the abdomen and pelvis which

  showed a ventral/supraumbilical hernia. She denies any nausea, vomiting or diarrhea. No bowel

  or bladder issues.” Dr. Ronaghan further noted that “[i]t was explained to [Terry] that any hernia

  repair given her current obesity would be doomed to failure in the majority of cases and she should

  undergo significant weight loss prior to attempting a hernia repair.” A medical note, dated March

  17, 2021, indicates that medical staff responded to Terry when her “hernia came out” and “she

  was unable to self-reduce.” Andrew Hester, M.D., stated that “the hernia was able to reduce with

  moderate pressure and massage. [O]nce reduced, bowel sound[s] were present in all quadrants and

  pain was decreased.”

         In her motion, Terry complains that the BOP is denying her hernia surgery. Nevertheless,

  while recognizing that Terry was “denied surgery due to BMI,” Kwang Kim, R.D., commented:

         Despite wanting surgery for weight loss, inmate Terry shows low motivation and
         actions to achieve weight loss from poor dietary habits via commissary and Food
         Service. Reviewed Heart Healthy diet, but showed lack of interest. Instead[,]
         complains of lack of resources, access to fitness center, healthier diet options[,]
         despite availability to these resources and diet in modified form during COVID
         management.

  Thus, it appears that Terry herself is precluding surgery for her hernia due to her failure to lose

  a substantial amount of weight before such surgery can be scheduled. Terry would face this

  impediment in the free world just as in prison.

         On March 12, 2021, Peter Ramirez, M.D., noted that “[o]verall[,] patient is doing well.

  No major issues since last visit. Her blood pressure has improved.” Moreover, Terry is classified

                                                    6
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 7 of 19 PageID #: 3077




  as a BOP medical Care Level 2 inmate. According to the BOP’s Clinical Practice Guidance, dated

  May 2019, Care Level 2 inmates “are stable outpatients who require clinician evaluations monthly

  to every 6 months. Their medical and mental health conditions can be managed through routine,

  regularly scheduled appointments with clinicians for monitoring. Enhanced medical resources,

  such as consultation or evaluation by medical specialists, may be required from time to time.”

         Upon reconsideration, the court again finds that Terry’s medical conditions do not suffice,

  as they are not terminal, do not substantially diminish her ability to provide self-care in the

  institutional setting, or otherwise present extraordinary and compelling reasons justifying

  compassionate release. See Thompson, 984 F.3d at 433. The court acknowledges that, according

  to the CDC’s website, some of Terry’s underlying medical conditions—specficially, hypertension,

  obesity, and Type 2 diabetes—make her more likely to become severely ill should she contract

  COVID-19; nonetheless, such commonplace maladies do not make Terry’s case “extraordinary.”

  See id. at 434. According to the CDC, 42.5% of the adult population in the United States is obese

  and 73.6% is overweight. Due to its pervasiveness, obesity cannot be deemed “extraordinary”

  in order to merit compassionate release. See United States v. Harmon, 834 F. App’x 101, 101 (5th

  Cir. 2021) (affirming denial of compassionate release to a 52-year-old woman who was obese with

  a body mass index of 36); United States v. Grant, No. 16-00172-01, 2021 WL 149308, at *4

  (W.D. La. Jan. 15, 2021) (noting that “while obesity is an underlying medical condition that poses

  increased risk of severe illness from COVID-19, courts have found that obesity—alone or even

  paired with other medical conditions—does not provide adequate grounds for compassionate

  release”); United States v. Sentimore, No. 04-382, 2020 WL 7630778, at *2 (E.D. La. Dec. 22,

  2020) (finding that defendant’s morbid obesity did not rise to the level of an extraordinary and


                                                  7
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 8 of 19 PageID #: 3078




  compelling circumstance that would justify his early release); United States v. Gordon, No.

  15-20609, 2020 WL 3971013, at *3 (E.D. Mich. July 14, 2020) (denying compassionate release

  to an obese defendant, reasoning that because “42.4% of American adults are obese and [an]

  additional 32% are overweight,” obesity “is not a condition so [extraordinary] that injustice would

  result if the relief is not granted”).

          Further, the CDC also reports that 34.2 million people in the United States, approximately

  10.5% of the population, have diabetes. Of those, 90 to 95% have Type 2 diabetes. In light of

  its prevalence, diabetes cannot be considered “extraordinary” in order to merit compassionate

  release. See United States v. Hodgin, No. 4:15-CR-40110-02-KES, 2021 WL 928179, at *3

  (D.S.D. Mar. 11, 2021) (denying compassionate release to inmate who suffers from Type 2

  diabetes, hypertension, hyperlipidemia, kidney disease, arthritis, and several other medical

  conditions); United States v. Williams, No. CR 15-83-SDD-EWD, 2021 WL 414825, at *3 (M.D.

  La. Feb. 5, 2021) (denying compassionate release to inmate with Type 2 diabetes and obesity

  because there was no evidence these conditions had diminished his ability to provide self-care

  within the facility); United States v. Cotto, No. CV 16-36, 2020 WL 5761192, at *2 (E.D. La.

  Sept. 28, 2020) (recognizing the seriousness of diabetes and obesity but denying compassionate

  release because inmate had not shown that he was unable to take care of himself within the

  confines of the facility or that the BOP could not manage his medical conditions appropriately in

  view of medical records showing that he was being administered the necessary care); United States

  v. Dressen, No. 4:17-CR-40047-01-KES, 2020 WL 5642313, at *3 (D.S.D. Sept. 22, 2020)

  (denying compassionate release because the defendant did not identify “how his Type 2 diabetes

  prevents him from providing self-care in a correctional facility setting or how it amounts to


                                                  8
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 9 of 19 PageID #: 3079




  extraordinary and compelling circumstances”); United States v. Jeffers, 466 F. Supp. 3d 999,

  1007 (N.D. Iowa 2020) (finding that the defendant had not demonstrated extraordinary and

  compelling circumstances when his diabetes and hypertension were controlled, monitored, and

  managed by the BOP).

         Moreover, according to the CDC, 45% of the adults in the United States (108 million) have

  hypertension, and of those, only about 24% have their condition under control. Additionally,

  more than 12% of the adult population of the United States (29 million) has high cholesterol. Due

  to their frequency, high blood pressure and high cholesterol cannot be viewed as “extraordinary”

  in order to merit compassionate release. See Thompson, 984 F.3d at 434 (noting that neither

  hypertension nor high cholesterol made the defendant’s case “extraordinary” because “nearly half

  of the adult population in the United States suffers from hypertension” and “roughly 12% of

  Americans suffer from high cholesterol”); United States v. Slone, No. 7:12-05-KKC-4, 2021 WL

  164553, at *1 (E.D. Ky. Jan. 19, 2021) (holding that inmate who suffered from heart disease (for

  which he had a stent), chronic obstructive pulmonary disease (COPD), high cholesterol, obesity,

  and depression had not established extraordinary and compelling reasons for compassionate release

  as his condition was not terminal and did not diminish his ability to provide self-care within the

  prison environment); United States v. Durham, No. 3:18-cr-251-MOC-DCK-1, 2020 WL

  5577884, at *2 (W.D.N.C. Sept. 17, 2020) (finding the fact that the defendant has hypertension,

  a condition that may increase his risk for severe illness from COVID-19, without more, does not

  present an “extraordinary and compelling reason” for compassionate release); United States v.

  Wilson, No. 2:18cr132, 2020 WL 4901714, at *5 (W.D. Wash. Aug. 20, 2020) (rejecting the

  notion that inmate’s hypertension claim was sufficient to justify early termination of sentence).


                                                  9
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 10 of 19 PageID #: 3080




          In this instance, Terry’s BOP records reveal that she is housed in general population and

   is ambulatory. She is able to provide self-care in the institutional setting and is not limited in her

   activities of daily living. Moreover, according to her PSR, Terry has been experiencing most of

   her medical problems for a number of years, yet they did not hamper or prevent her from

   committing her offense of conviction. Thus, Terry has failed to establish the existence of medical

   conditions that would constitute extraordinary and compelling reasons to reduce her sentence.

          B.      Presence of COVID-19 in Prison

          In her motion, Terry also expresses concerns regarding the spread of COVID-19 among

   the prison population.     Nevertheless, as of September 15, 2021, the figures available at

   www.bop.gov list 0 inmates (out of a total inmate population of 1,401) and 10 staff members at

   FMC Carswell as having confirmed positive cases of COVID-19, 619 inmates and 3 staff members

   who have recovered, and 7 inmates who succumbed to the disease. Indeed, according to Terry’s

   medical records, she tested positive for the disease on January 20, 2021, received treatment, and,

   as of February 4, 2020, had recovered from the virus. Thus, it appears that the facility where

   Terry is housed is handling the outbreak appropriately and providing adequate medical care.

          Although Terry expresses legitimate concerns regarding COVID-19, she does not establish

   that the BOP cannot manage the outbreak within her correctional facility or that the facility is

   specifically unable to treat Terry, if she were to contract the virus once again and develop

   COVID-19 symptoms, while incarcerated. See Thompson, 984 F.3d at 435 (“Fear of COVID

   doesn’t automatically entitle a prisoner to release.”); Raia, 954 F.3d at 597 (“[T]he mere existence

   of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

   independently justify compassionate release, especially considering BOP’s statutory role, and its


                                                    10
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 11 of 19 PageID #: 3081




   extensive and professional efforts to curtail the virus’s spread.”); United States v. Banks, No. CR

   15-0080-02, 2020 WL 6839267, at *4 (W.D. La. Nov. 20, 2020) (“This Court cannot equate the

   generalized fear of COVID-19 to an extraordinary and compelling reason to support compassionate

   release, nor will it undermine BOP’s criteria to determine eligibility for sentence reductions or

   home confinement.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at

   *3 (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or the mere fear

   of contracting an illness in prison are insufficient grounds to establish the extraordinary and

   compelling reasons necessary to reduce a sentence.” (quoting United States v. Koons, 455 F.

   Supp. 3d 285, 292 (W.D. La. 2020))); United States v. Clark, 451 F. Supp. 3d 651, 656 (M.D.

   La. 2020) (finding the defendant had failed to present extraordinary and compelling reasons to

   modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

   and he “cites no authority for the proposition that the fear of contracting a communicable disease

   warrants a sentence modification”). Furthermore, contracting the virus while incarcerated, even

   in conjunction with preexisting health conditions, is insufficient to establish exceptional and

   compelling circumstances warranting compassionate release. See United States v. Jackson, No.

   3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

   failed to present extraordinary and compelling reasons for compassionate release despite suffering

   from previous underlying health conditions and testing positive for COVID-19).

          Courts have repeatedly denied COVID-19-based motions for compassionate release filed

   by inmates who, like Terry, have already contracted and recovered from the virus. See, e.g.,

   United States v. Gipson, 829 F. App’x 780, 781 (9th Cir. 2020) (affirming denial of

   compassionate release for a defendant with preexisting conditions who had already contracted


                                                   11
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 12 of 19 PageID #: 3082




   COVID); United States v. Marley, No. 16-CR-374 (VEC), 2020 WL 7768406, at *2 (S.D.N.Y.

   Dec. 30, 2020) (“[A] defendant’s successful recovery from COVID-19 weighs against granting

   that defendant compassionate release.” (quoting United States v. Delorbe-Luna, No. 18-CR-384,

   2020 WL 7231060, at *2 (S.D.N.Y. Dec. 7, 2020))); United States v. Stockman, No. H-17-116-2,

   2020 WL 5269756, at *3 (S.D. Tex. Aug. 26, 2020) (noting that when an inmate is infected and

   recovers from COVID-19, the courts have found the risks of infection or severe symptoms or

   effects because of underlying conditions change and diminish); United States v. Baker, No. CR

   16-179, 2020 WL 4584195, at *4 (E.D. La. Aug. 10, 2020) (“Courts have denied COVID-19-

   based motions for compassionate release filed by inmates who have already contracted the

   virus.”); United States v. Shrout, No. 15-CR-438, 2020 WL 3483703, at *4 (D. Or. June 26,

   2020) (“[Defendant] has already contracted COVID-19 and, crucially, the BOP has properly

   managed the disease.”).

          Moreover, the BOP is in the process of administering the COVID-19 vaccine to inmates

   and staff. To date, the BOP has administered approximately 221,715 doses of the vaccine.

   According to www.bop.gov, FMC Carswell, where the defendant is housed, has fully inoculated

   1,289 inmates and 291 staff members. Indeed, according to Terry’s BOP medical records, she

   received the first dose of the Pfizer-BioNTech vaccine on February 24, 2021, and the second dose

   on March 16, 2021. In the Fifth Circuit and elsewhere, courts have denied early release to

   inmates with a variety of medical conditions who have been vaccinated for COVID-19. See United

   States v. Walker, No. 20-cr-20027, 2021 WL 2474088, at *3 (C.D. Ill. June 17, 2021) (holding

   that because defendant was fully vaccinated, his underlying health conditions—diabetes, heart

   disease, high blood pressure, asthma, and substance abuse—alone, were insufficient to establish


                                                 12
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 13 of 19 PageID #: 3083




   extraordinary and compelling reasons justifying compassionate release); United States v. Parham,

   No. 1:19-CR-133-LG-RHW-1, 2021 WL 1911899, at *2 (S.D. Miss. May 12, 2021) (finding that

   “generalized concerns of contracting COVID-19[] are not an ‘extraordinary and compelling

   reason’” where the defendant had received the COVID-19 vaccine); United States v. Meyer, No

   1:14-cr-00148-01-MC, 2021 WL 1895240, at *1-2 (D. Ore. May 11, 2021) (denying

   compassionate release to inmate with heart disease, obesity, hyperlipidemia, and a history of

   smoking because he was fully vaccinated and there was a low infection rate at the facility where

   he was housed); United States v. Schad, No. CR 2:17-225-3, 2021 WL 1845548, at *4 (S.D. Tex.

   May 5, 2021) (denying compassionate release where the defendant had been fully vaccinated

   against COVID-19); United States v. Grummer, No. 08-CR-4402-DMS, 2021 WL 568782, at *2

   (S.D. Cal. Feb. 16, 2021) (denying compassionate release and noting that “[a]lthough Defendant

   suffers from several chronic medical conditions, his vaccination significantly mitigates the risk that

   he will contract COVID-19”); United States v. Beltran, No. 6:16-CR-00004, 2021 WL 398491,

   at *3 (S.D. Tex. Feb. 1, 2021) (denying compassionate release to a high-risk inmate with myriad

   underlying medical conditions who received the vaccine, finding that “vaccination significantly

   reduces [the] risk of contracting COVID-19 or experiencing complications related to a COVID-19

   infection”); accord United States v. Nunez-Arias, No. CR H-16-436, 2021 WL 1537323, at *3

   (S.D. Tex. Apr. 19, 2021).

          In her present motion, Terry argues that the COVID-19 outbreak and the resulting

   preventive measures taken within the facility have made her sentence “harsher and more punitive

   than would otherwise have been the case,” because mental health and rehabilitative services are

   curtailed and inmates experience “substantial fear and anxiety” of death and severe illness due to


                                                    13
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 14 of 19 PageID #: 3084




   COVID-19. Terry fails to recognize, however, that COVID-19 has disrupted everyone’s daily

   routines and limited their opportunities, both inside and outside of prison, and many experience

   substantial fear and anxiety about the effects of the disease. Nonetheless, when ruling on a motion

   for compassionate release, “the Court must consider every prisoner individually and should be

   cautious about making blanket pronouncements.”                      United States v. Chavez, No.

   3:18-CR-0426-B-11, 2020 WL 4500633, at *3 (N.D. Tex. Aug. 5, 2020) (quoting United States

   v. Delgado, No. 3:17-CR-242-B (01), 2020 WL 2542624, at *3 (N.D. Tex. May 19, 2020)); see

   United States v. Ashley, No. CR 17-00282-KD-B-1, 2020 WL 7771215, at *4 (S.D. Ala. Dec. 30,

   2020) (holding that, in considering a motion for compassionate release, the court must take an

   “individualized and particularized review” of the defendant’s characteristics (citing United States

   v. Tobias, No. CR 19-143 (BAH), 2020 WL 4673414, at *5 (D.D.C. Aug. 12, 2020); United

   States v. Brown, No. 13-CR-00030 (ESH), 2020 WL 4346911, at *3 (D.D.C. July 29, 2020);

   United States v. Joaseus, No. 9:16-CR-80011-ROSENBERG, 2020 WL 3895087, at *2 (S.D. Fla.

   July 10, 2020))).

           Furthermore, in an attempt to keep inmates and staff safe, the BOP has modified its

   operations depending on the operational level of the institution.              Currently, “[i]nstitutions

   determine their operational level (Level 1, Level 2, or Level 3) based on the facilities’ COVID-19

   medical isolation rate, combined percentage of staff and inmate completed vaccinations series, and

   their respective community transmission rates.”3 According to the BOP’s website, the “BOP

           3
              According to the BOP, Level 1 requires a medical isolation rate of less than 2%, a facility
   vaccination rate of greater than or equal to 65%, and a community transmission rate of less than 50 per
   100,000 over the last seven days; Level 2 requires a medical isolation rate of 2% to less than 7%, a facility
   vaccination rate of 50% to less than 65%, and a community transmission rate of 50 to 99 per 100,000 over
   the last seven days; and Level 3 requires a medical isolation rate of greater than or equal to 7%, a facility
   vaccination rate of less than 50%, and a community transmission rate of greater than or equal to 100 per

                                                        14
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 15 of 19 PageID #: 3085




   recognizes the importance for inmates to maintain relationships with friends and family. During

   modified operations in response to COVID-19, the BOP suspended social visitation, however,

   inmates were afforded 500 (vs. 300) telephone minutes per month at no charge to help compensate

   for the suspension of social visits.” Moreover, the BOP has modified its operations to allow

   “[i]nstitutions with active COVID-19 cases [to] make exceptions to [] programming requirements

   for the safety of inmates and staff.” Additionally, under Level 3 Operations, FMC Carswell’s

   current operational level, “inmates are limited in their movements to prevent congregate gathering

   and maximize social distancing;” however, “inmate movement in small numbers is authorized for

   the following purposes: commissary, laundry, showers three times each week, and telephone.”

          Nevertheless, “[w]ith respect to motions for compassionate release based on COVID-19,

   ‘the conditions of confinement in jail, alone, are not sufficient grounds to justify a finding of

   extraordinary and compelling circumstances. Rather, those circumstances are applicable to all

   inmates who are currently imprisoned and hence are not unique to any one person.’” United

   States v. Iruegas, No. CR 2:18-366, 2021 WL 1169348, at *2 (S.D. Tex. Mar. 25, 2021) (quoting

   United States v. Koons, 455 F. Supp. 3d 285, 291 (W.D. La. 2020)); United States v. Dodge, No.

   CR 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (same); see also United States

   v. Cruz-Cruz, No. CR13-49RSL, 2021 WL 1968389, at *4 (W.D. Wash. May 17, 2021)

   (“Defendant’s allegations regarding general conditions of confinement, coupled with vague

   allegations of COVID-19 exposure and damage to mental health, are insufficient to establish

   extraordinary and compelling reasons exist.”); United States v. Wright, No. 17-CR-0301, 2020

   WL 7334412, at *5 (D. Minn. Dec. 14, 2020) (“It is undisputed that the BOP has implemented


   100,000 over the last seven days.

                                                  15
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 16 of 19 PageID #: 3086




   numerous measures to prevent and mitigate COVID-19 outbreaks within its facilities.”). The

   safety measures that have been implemented benefit Terry, other inmates, and BOP staff members

   during the pandemic. The consequential inconveniences presented by the BOP’s modified

   operations on Terry’s daily activities do not create an extraordinary and compelling reason to

   reduce her sentence.

          C.      Section 3553(a) Factors

          The court further finds that compassionate release is not merited in light of the applicable

   factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to

   consider the § 3553(a) factors before granting compassionate release); United States v. Shorter,

   850 F. App’x 327, 328 (5th Cir. 2021) (finding that the court did not abuse its discretion in

   denying compassionate release after balancing the 3553(a) factors); Keys, 846 F. App’x at 276;

   Shkambi, 993 F.3d at 392; Thompson, 984 F.3d at 435 n.11 (collecting cases); United States v.

   Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020). Terry’s offense of conviction stems from her

   participation in a drug-trafficking conspiracy involving the distribution of 4.5 kilograms or more

   of a mixture or substance containing a detectable amount of methamphetamine or 4.5 kilograms

   or more of methamphetamine (actual). As part of the conspiracy, Terry supplied coconspirators

   with kilogram quantities of methamphetamine from various sources, which was imported from

   Mexico, for distribution to others in the Eastern and Northen Districts of Texas. Terry purchased

   quantities of methamphetamine from a source of supply based in Lewisville, Texas, at various

   locations in the area several times per week for a one-year period. Additionally, Terry continued

   her boyfriend’s drug-trafficking business after his arrest in 2015. On three occasions in 2016,




                                                  16
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 17 of 19 PageID #: 3087




   Terry sold methamphetamine to a confidential informant in controlled buys under the auspices of

   the Bonham Police Department.

          Terry has an extensive criminal history, including prior convictions for eluding a police

   officer, presenting a driver’s license issued to another person, delivery of a controlled substance,

   possession of a controlled substance (2), possession of drug paraphernalia, credit card abuse,

   failure to identify as a fugitive from justice, theft (3), possession of a dangerous drug (2), and

   manufacture/delivery of a controlled substance (2). Further, Terry was on parole at the time of

   her offense of conviction. Moreover, Terry has a history of substance abuse since the age of 14,

   including the daily use of marijuana and methamphetamine. She advised Probation that when she

   was not in custody, she used drugs every day. In view of the nature and circumstances of her

   offense of conviction, the quantity of drugs involved, her extensive criminal history, and her

   history of substance abuse, the court cannot conclude that Terry’s early release from prison would

   afford adequate deterrence or protect the public, as she continues to pose a danger to other persons

   and to the community as a whole.

          In addition, granting Terry compassionate release would fail to provide just punishment

   for her offense and promote respect for the law. In Chambliss, the Fifth Circuit upheld the denial

   of compassionate release due to the defendant’s not yet having served a sufficient portion of his

   sentence. 948 F.3d at 694. The district court determined that the defendant’s terminal illness

   “constitut[ed] ‘an extraordinary and compelling reason for a sentence reduction’ and that he ‘[did]

   not present a danger upon release,’” but denied release because “releasing [the defendant] after

   serving only 14 years of a 30-year sentence minimizes both the impact of [the defendant’s] crime

   and seriousness of the offense.” Id. at 693-94. “Moreover, the [district] court, citing the


                                                   17
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 18 of 19 PageID #: 3088




   § 3553(a) factors, determined that requiring [the defendant] to serve the remainder of his sentence

   would ‘provide just punishment for the offense’ and ‘afford adequate deterrence to criminal

   conduct.’” Chambliss, 948 F.3d at 693-94; see Thompson, 984 F.3d at 434-35 (observing that

   the courts that have granted compassionate release “largely have done so for defendants who had

   already served the lion’s share of their sentences and presented multiple, severe, health

   concerns”). In the instant case, releasing Terry after she has served only 60 months (or

   approximately 19%) of her 324-month sentence would similarly minimize the impact of her crime

   and the seriousness of her offense as well as fall short of providing just punishment and adequate

   deterrence to criminal conduct.

           “Compassionate release is discretionary, not mandatory, and [may] be refused after

   weighing the sentencing factors of 18 U.S.C. § 3553(a).” Chambliss, 948 F.3d at 693. Where,

   as here, a prisoner has engaged in “severe” criminal conduct and has an extensive criminal

   history, the district court has discretion to deny compassionate release under the circumstances.

   Id. at 693-94; accord Keys, 2021 WL 1732282, at *1 (finding that Defendant’s argument that the

   court gave too much weight to his criminal history, “amount[ed] to a mere disagreement with the

   court’s balancing of the § 3553(a) factors, which is not a sufficient ground for reversal.”). In

   exercising its discretion, the court finds that Terry has failed to establish that her medical condition

   or the threat of COVID-19 and resulting protective measures constitute extraordinary and

   compelling reasons to release her from prison at this time.

   III.    Conclusion

           Consistent with the foregoing analysis, Terry’s pro se Motion for Compassionate Release

   (#733) is DENIED.


                                                     18
Case 4:16-cr-00101-MAC-KPJ Document 746 Filed 09/15/21 Page 19 of 19 PageID #: 3089




           SIGNED at Beaumont, Texas, this 15th day of September, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                            19
